DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2022 has been entered. 
Claim Status
Claims 1, 3, 5- 7, 9 and 11-12 are currently pending in this application.  Claims 1 and 3 are amended.  Claims 7 and 9 and 11-12 were withdrawn from further consideration.
Response to Amendments/Arguments
Applicant's amendments and arguments filed 8/9/2022 regarding rejection of present claim(s) 1 under 35 U.S.C. 102(a)(1)  as being anticipated by Yamashita et al. (US 5,827,586) have been fully considered.  The previous rejection has been withdrawn in light of applicant’s claim amendments.  However, upon further consideration, a new ground(s) of rejection is made based on newly discovered references, as explained in details below. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 3 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Independent claims 1 and 3, as amended, recites "wherein the primary package is not bonded to the secondary package…” However, there is no support in Applicant's originally filed specification for such exclusion. Any negative limitation or exclusionary proviso must have basis in the original disclosure. The mere absence of a positive recitation is not basis for an exclusion. MPEP 2173.05 (i).  It is noted that the instant specification describes at paragraphs [0018] [0043] [0056] describe "…(c) at least one secondary package capable of holding said primary package…”.  However, there is no support in Applicant's originally filed specification that the primary package is not bonded to the secondary package.  Claims 5-6 are rejected due to their dependency of claim 1. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over WO 92/17382 to Edwards et al. (“Edward”). 
Regarding claims 1 and 5, Edward teaches a packaged moisture sensitive product (page 3, lines 21-29), said packaged product comprising: 
- (a) at least one moisture sensitive product (page 3, lines 21-29); wherein the moisture sensitive product is a moisture sensitive agrochemical product comprising a phosphoramidothioate insecticide such as acephate, methamidophos (page 11, line 19, Edward teaches its package is suitable for acephate which is the same moisture sensitive agrochemical product as that of the instant application, meeting the claimed limitations of instant claim 5);  
- (b) at least one primary package containing said moisture sensitive product, said primary package being a water-soluble pouch made of polyvinyl alcohol (page 3, lines 21-29, page 7, lines 1-15, page 11, line 19, page 17, lines 1-15, Edward teaches using polyvinyl alcohol film to form package for moisture sensitive agrochemical product such as acephate, methamidophos); 
- (c) at least one secondary package capable of holding said primary package (page 14, lines 11-19, Edward teaches to put its package inside of an additional outer package/a secondary package holding the primary package). 
Edward teaches the inclusion of a secondary package/outer package to protect the packaged moisture sensitive product (page 14, lines 11-15).  Edward does not specifically teach the secondary package having the specific laminate configurations as instantly claimed. 
In the same field of packaging material, Yamashita teaches a packaging container for chemicals such as pesticides, and teaches to use its packaging container to package an inner bag made of water-soluble film to form a double package (col. 1, lines 7-19). Yamashita teaches its packaging container is of a composite laminate having a plurality of layers (col. 3, lines 6-36, the water-insoluble film laminate), said layers comprising (col. 3, lines 30-34): 
- at least one first layer of a thermoplastic polymer being polyethylene terephthalate/PET (col. 3, lines 30-34, the film layer of PET). 
- at least one metallic layer disposed on said first layer of a thermoplastic polymer (col. 3, lines 30-34, i.e., the aluminum vapor deposited PET layer). 
It would have been obvious to one of ordinary skill in the art to modify Edward in view the teachings of Yamashita, to place the package of moisture sensitive product of Edward (i.e., that is a package/bag made of water-insoluble films of polyvinyl alcohol holding moisture sensitive product inside) inside a secondary package taught by Yamashita (as discussed above, that is of a composite laminate of aluminum vapor deposited PET layer), for the obvious benefit of further protecting the packaged moisture sensitive product, of which the primary package is not bonded to the secondary package, because Edward teaches the desire to include a secondary package/outer package to protect the packaged moisture sensitive product (page 14, lines 11-15 of Edward), and Yamashita teaches to use its packaging container to package an inner bag made of water-soluble film to form a double package (col. 1, lines 7-19).
Modified Edward teaches a packaged product having a secondary package of a composite laminate (as taught by Yamashita that is of a composite laminate of aluminum vapor deposited PET layer).  Modified Edward does not teach the inclusion of a secondary package a composite laminate that also includes a layer of low density polyethylene, as instantly claimed.
Yamashita further teaches its multilayer composite laminate includes a plurality layer of water-insoluble films prepared from suitable thermoplastic resin (col. 3, lines 7-35), of which suitable thermoplastic polymer includes polyethylene which encompasses low density polyethylene (col. 3, lines 11-12, lines 29-30). 
It would have been obvious to one of ordinary skill in the art to further modify the modified Edward (i.e., modified to include a secondary package taught by Yamashita, that is of a laminate of aluminum vapor deposited PET layer), to select and include additional layer of suitable polyethylene over the aluminum layer of the aluminum vapor deposited PET layer, such as low density polyethylene which is taught by Yamashita as suitable material for its multilayer water-insoluble composite laminate (col. 3, lines 11-12, lines 29-30), to provide the package laminate with improved strength and barrier property provided by the additional layer, which would have predictably arrived at a satisfactory packaged moisture sensitive product that is the same as instantly claimed secondary package of claim 1. One of ordinary skill would have understood how to modify and choose suitable materials for intended use.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Regarding independent claim 3, Edward teaches a packaged moisture sensitive product (page 3, lines 21-29), said packaged product comprising: 
- (a) at least one moisture sensitive product (page 3, lines 21-29); wherein the moisture sensitive product is a moisture sensitive agrochemical product comprising a phosphoramidothioate insecticide such as acephate, methamidophos (page 11, line 19, Edward teaches its package is suitable for acephate which is the same moisture sensitive agrochemical product as that of the instant application, meeting the instantly claimed limitations);  
- (b) at least one primary package containing said moisture sensitive product, said primary package being a water soluble pouch made of polyvinyl alcohol (page 3, lines 21-29, page 7, lines 1-15, page 17, lines 1-15, Edward teaches using polyvinyl alcohol film to make the package); 
- (c) at least one secondary package capable of holding said primary package (page 14, lines 11-19, Edward teaches to put its package inside of an additional outer package/a secondary package holding the primary package). 
Edward teaches the inclusion of a secondary package/outer package to protect the packaged moisture sensitive product.  Edward does not specifically teach the secondary package having the specific configurations as instantly claimed in claim 3. 
In the same field of packaging material, Yamashita teaches a packaging container for chemicals such as pesticides, and teaches to use its packaging container to package an inner bag made of water-soluble film to form a double package (col. 1, lines 7-19). Yamashita teaches its packaging container is of a composite laminate having a plurality of layers (col. 3, lines 6-36, the water-insoluble film laminate, also see Example 5 of Yamashita, col. 5, lines 35-60, the PET laminate), said layers comprising (Example 5 of Yamashita, col. 5, lines 35-60): 
- at least one first layer of polyethylene terephthalate; at least a second layer of polyethylene terephthalate deposited on the first layer of polyethylene terephthalate; at least one aluminum layer disposed on the second polyethylene terephthalate layers (Example 5 of Yamashita, col. 5, lines 35-60, the PET laminate of example 5 of Yamashita, i.e., aluminum vapor deposited PET layer dry laminated with another PET layer). 
It would have been obvious to one of ordinary skill in the art to modify Edward in view the teachings of Yamashita, to place the package of moisture sensitive product of Edward (i.e., that is a package/bag made of water-insoluble films of polyvinyl alcohol holding moisture sensitive product inside) inside a secondary package taught by Yamashita (as discussed above, that is of a composite laminate of aluminum vapor deposited PET layer dry laminated with another PET layer), of which the primary package is not bonded to the secondary package, for the obvious benefit of further protecting the packaged moisture sensitive product, because Edward teaches the desire to include a secondary package/outer package to protect the packaged moisture sensitive product (page 14, lines 11-15 of Edward), and Yamashita teaches to use its packaging container to package an inner bag made of water-soluble film to form a double package (col. 1, lines 7-19).
Modified Edward teaches a packaged product having a secondary package of a composite laminate (as taught by Yamashita that is of a composite laminate of aluminum vapor deposited PET layer dry laminated with another PET layer).  Modified Edward does not teach the inclusion of a secondary package a composite laminate that also includes a layer of low density polyethylene, as instantly claimed.
Yamashita further teaches its multilayer composite laminate includes a plurality layer of water-insoluble films prepared from suitable thermoplastic resin (col. 3, lines 7-35), of which suitable thermoplastic polymer includes polyethylene which encompasses low density polyethylene (col. 3, lines 11-12, lines 29-30). 
It would have been obvious to one of ordinary skill in the art to further modify the modified Edward (i.e., modified to include a secondary package taught by Yamashita, that is of a laminate of aluminum vapor deposited PET layer dry laminated with another PET layer), to select and include additional layer of suitable polyethylene over the aluminum layer of the aluminum vapor deposited PET layer, such as low density polyethylene which is taught by Yamashita as suitable material for its multilayer water-insoluble composite laminate (col. 3, lines 11-12, lines 29-30), to provide the package laminate with improved strength and barrier property provided by the additional layer, which would have predictably arrived at a satisfactory packaged moisture sensitive product that is the same as instantly claimed secondary package of claim 1. One of ordinary skill would have understood how to modify and choose suitable materials for intended use.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Regarding claim 6, Edward teaches its package is suitable for agrochemical product including acephate (page 11, line 19), and Edward teaches the agrochemical product/acephate are in solid form (page 13, lines 25-28) having moisture content of 2 to 3% (page 13, lines 25-28), that is, the acephate is about 97 to 98% of dry formulation, meeting the claimed limitations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YAN LAN/Primary Examiner, Art Unit 1782